[Cite as State v. Pettigrew, 2022-Ohio-2404.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                  :    JUDGES:
                                                :    Hon. Earle E. Wise, P.J.
        Plaintiff - Appellee                    :    Hon. Patricia A. Delaney, J.
                                                :    Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
RALPH PETTIGREW                                 :    Case No. 2021 CA 00096
                                                :
        Defendant - Appellant                   :    OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Licking County
                                                     Court of Common Pleas, Case No.
                                                     20-CR-00637




JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    July 12, 2022



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CLIFFORD J. MURPHY                                   CHRIS BRIGDON
Assistant Prosecuting Attorney                       8138 Somerset Road
20 North Second Street                               Thornville, Ohio 43076
4th Floor
Newark, Ohio 43055
Licking County, Case No. 2021 CA 00096                                                2


Baldwin, J.

       {¶1}   Ralph Pettigrew appeals the decision of the Licking County Court of

Common Pleas denying his request for leave to file a motion to suppress evidence. The

State of Ohio is appellee.

                    STATEMENT OF THE CASE AND THE FACTS

       {¶2}   Pettigrew was indicted for six drug offenses: Count 1: Aggravated

Possession Of Methamphetamine in violation of R.C. 2925.11 (A)(C)(1)(c); Count 2:

Aggravated Trafficking In Methamphetamine in violation of R.C. 2925.03 (A)(2)(C)(1)(d);

Count 3: Aggravated Possession Of Methamphetamine in violation of R.C. 2925.11

(A)(C)(1)(c); Count 4: Aggravated Trafficking In Methamphetamine in violation of R.C.

2925.03 (A)(2)(C)(1)(d); Count 5: Possession Of Fentanyl-Related Compound R.C.

2925.11 (A)(C)(11)(d); and Count 6: Trafficking In Fentanyl-Related Compound in

violation of R.C. 2925.03 (A)(2)(C)(9)(e). (Superseding Indictment, January 14, 2021).

Pettigrew entered a written not guilty plea to all counts on February 1, 2021.

       {¶3}   Pettigrew’s probation officer filed an application for a capias to be issued for

his arrest alleging that he violated terms of the pretrial release order. An arrest warrant

was issued on February 18, 2021. A pretrial was conducted on March 1, 2021, but

Pettigrew failed to appear and was still subject to the capias. The pretrial entry contains

a reference to a possible motion regarding the stop, with another comment requiring

pretrial motions to be filed in “about two weeks.” The court scheduled the trial for March

24, 2021.

       {¶4}   Pettigrew did not appear for trial and another capias was issued. He was

found incarcerated in a Texas jail and extradited to Ohio. On June 23, 2021, he moved
Licking County, Case No. 2021 CA 00096                                                    3


the trial court for leave to file a motion to suppress out of rule. The trial court denied the

motion on August 30, 2021, finding that Crim. R. 12(D) required filing a pretrial motion by

January 27, 2021 and that by pretrial order that deadline was extended to March 15, 2021.

The court noted that warrants were issued for Pettigrew’s arrest on February 18 and

March 26 for failure to comply with his pretrial release and for failure to appear for trial

and that, therefore, Pettigrew was responsible for the delay in the proceedings.

       {¶5}    Pettigrew informed the trial court that he decided to withdraw his guilty plea

and the matter came before the trial court to consider his request on October 27, 2021.

Pettigrew agreed to enter a no contest plea in exchange for the state dismissing the

charges for Aggravated Possession Of Methamphetamine (R.C. 2925.11 (A)(C)(1)(C))

and Aggravated Trafficking In Methamphetamine (R.C. 2925.03 (A)(2)(C)(1)(D)). The

state conceded that counts three and four merged, that counts five and six merged and

that the state sought to proceed to sentencing on counts four and six.

       {¶6}    The trial court informed Pettigrew of his rights and warned him that “by

changing your plea to no contest here today, that should the -- should the State present

sufficient facts with which you agree that go to each and every element of the offense,

that the Court can still enter guilty findings even though you’re entering no contest pleas?”

(Transcript, Oct 27, 2021, p. 8, line 20 to p. 9, line 1). After advising Pettigrew of his rights,

the trial court asked the state to present the facts of the case and the state responded:

               On December 8, 2020, detectives were surveilling the area of Fourth

       Street in Newark, Licking County, Ohio. That would be detectives with the

       Central Ohio Drug Enforcement Task Force. The Defendant, Ralph

       Pettigrew, was known to have an active warrant for his arrest arising out of
Licking County, Case No. 2021 CA 00096                                                    4


       an incident that happened on October 8, 2020. Detectives saw the

       Defendant exit a home on Fourth Street and get into a silver Acura, the

       same Acura as he was previously driving on the October 8, 2020, events.

       A traffic stop was initiated. That traffic stop was initiated in Licking County,

       Ohio, and the Defendant was arrested. After being advised of his Miranda

       rights, the Defendant told Detective Green and Detective Boerstler he had

       thrown dope into the back seat upon seeing the police cruiser behind him.

       A small green zippered bag, which he mentioned, was located on the rear

       floorboard and inside detectives located a crystal substance and an

       unknown substance. In the center console a crystal-like substance was also

       located. The substances were sent to and tested by the Central Ohio

       Regional     Crime    Lab    and   confirmed     to    be   28.384   grams   of

       methamphetamine, a Schedule II controlled substance. Bulk for

       methamphetamine is 3 grams. This would be a number that would be in

       excess of five times bulk. Also was 17.591 grams of fentanyl, a Schedule II

       controlled substance. This all happened in Licking County, Ohio.

(Transcript, Oct 27, 2021, p. 9, line 25 to p. 11, line 3).

       {¶7}   At the conclusion of the presentation of facts, the trial court addressed

Pettigrew:

       Q. Mr. Pettigrew, do you agree with those facts that have been set forth by

       the State?

       A. Yes, Your Honor.
Licking County, Case No. 2021 CA 00096                                              5


       Q. Have you discussed the facts and circumstances of your case along with

       all of your possible defenses or affirmative defenses fully and completely

       with your attorney?

       A. Yes, Your Honor.

       Q. Are you satisfied with the advice your attorney has given to you today

       and throughout the course of these proceedings?

       A. Yes, Your Honor.

(Transcript, Oct 27, 2021, p.12, lines 3-14).

       {¶8}   The trial court found Pettigrew guilty and imposed an aggregate sentence

of five to seven and one-half years.

       {¶9}   Pettigrew has filed an appeal and submitted one assignment of error:

       {¶10} “I. DEFENDANT'S COUNSEL WAS INEFFECTIVE WHEN HE FAILED TO

FILE A MOTION TO SUPPRESS EVIDENCE WITHIN THE PRESCRIBED TIME FRAME

UNDER CRIM.R. 12(D) AND AN EXTENSION OF THAT TIME PROVIDED BY THE

COURT.”

                                STANDARD OF REVIEW

       {¶11} Pettigrew claims he was denied the effective assistance of counsel when

his trial counsel did not file a timely motion to suppress the evidence of the drugs found

in his vehicle.

       {¶12} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the
Licking County, Case No. 2021 CA 00096                                                6


result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. "Reasonable

probability" is "probability sufficient to undermine confidence in the outcome." Strickland

at 694.

                                         ANALYSIS

       {¶13} Pettigrew’s asserts that his trial counsel was ineffective because he failed

to file a motion to suppress within the time allotted by the Criminal Rules and the extension

granted by the trial court. He contends that “a substantial portion of the State's evidence,

if not all, against the Appellant would have been impacted, therefore, said failure to timely

file caused prejudice.” (Appellant’s Brief, p.2).

       {¶14} Our analysis of Pettigrew’s argument requires that we identify the facts

leading to the indictment before we can consider whether trial counsel’s performance fell

below an objective standard of reasonable representation and if there is a reasonable

probability that but for counsel's errors, the result of the trial would have been different.

Pettigrew does offer a limited description of the facts, but no reference to the record where

those facts can be found. We have reviewed the record and find nothing to confirm the

limited facts that Pettigrew describes in his brief.

       {¶15} We find that the record contains only the facts submitted by the state and

Pettigrew’s agreement with those facts as he entered a plea of no contest. “A plea of no

contest is not an admission of guilt, but it is an admission of the truth of the facts alleged

in the charging instrument, as well as the facts set forth by the state in its explanation of

the circumstances surrounding the charge.” State v. Tamburin, 145 Ohio App.3d 774,
Licking County, Case No. 2021 CA 00096                                               7


780, 764 N.E.2d 503, 507–08, (9th Dist.2001) citing State v. Perry, 83 Ohio St.3d 41, 43,

697 N.E.2d 624 (1998) as quoted in State v. McCall, 5th Dist. Coshocton

No. 2021CA0030, 2022-Ohio-843, ¶ 27.           Pettigrew has admitted the facts in the

indictment and the facts described by the state in its explanation of the circumstances

that led to the charge: That he had an active warrant for his arrest; That he was seen in

exiting a home and driving away in a silver vehicle; That he was stopped and arrested;

That he was advised of his Miranda rights; That after he was advised of his Miranda rights

he told detectives that he had thrown dope into the back seat; That the substances found

in the back seat consisted of 28.384 grams of methamphetamine and 17.591 grams of

Fentanyl; And that the events occurred in Licking County, Ohio.

       {¶16} Under the facts in the record, we cannot conclude that trial counsel’s failure

to file a motion to suppress within the time limits fell below a reasonable objective

standard. The narrative of facts leading to the indictment in combination with Pettigrew’s

absence from the state leads inexorably to the conclusion that he did not receive

ineffective assistance of counsel but that his actions caused a delay that prevented

counsel from taking action prior to the established deadlines.

       {¶17} Further, under the facts in the record, even if we were critical of counsel’s

late filing, we find there is not a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Pettigrew was stopped pursuant to an active

warrant and arrested, so we find the officers had probable cause to stop and arrest him.

After he was arrested and his rights were explained, he admitted to possession of “dope”

which was later identified as a narcotic. Pettigrew does not provide any support for a
Licking County, Case No. 2021 CA 00096                                               8


conclusion that the outcome would have been different had counsel successfully filed a

motion to suppress.

       {¶18} Instead, Pettigrew relies upon an inaccurate description of the applicable

standard for a finding of ineffective assistance of counsel. He summarizes the issues

presented and concludes that “had the Appellant's motion for leave to file out of rule and

motion to suppress evidence both been granted, a substantial portion of the State's

evidence, if not all, against the Appellant would have been impacted, therefore said failure

to timely file caused prejudice.” To support an allegation of ineffective assistance of

counsel in the context of this case, Pettigrew must provide evidence that there was a

reasonable probability that the motion to suppress would have been granted and that

would have led to a different result at trial. His argument that if the motion would have

been granted the evidence would have been impacted sets a lower bar for his argument

that is without legal support and does not satisfy the requirement for ineffective assistance

of counsel as described in State v. Bradley (1989), 42 Ohio St.3d 136, paragraph three

of the syllabus.

       {¶19} Pettigrew’s assignment of error is denied.
Licking County, Case No. 2021 CA 00096                                       9


      {¶20} The decision of the Licking County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Delaney, J. concur.